            E-FILED 2018 OCT 15 1:01 PM PLYMOUTH - CLERK OF DISTRICT COURT




       IN THE DISTRICT COURT IN AND FOR PLYMOUTH COUNTY, IOWA
                                                                                                    \t.




LORI MEHRER,                                         )   CASE NO.:
                                                     )
        Plaintiff,                                   )
                                                     )
vs.                                                  )
                                                     )                 PETITION
 SYNTHES NORTH AMERICA, INC.                         )           AND JURY DEMAND
 d/b/a SYNTHES (USA),                                )
                                                     )
        Defendant.                                   )


       COMES NOW the Plaintiff, Lori Mehrer, by and through her attorneys, Goosmann Law


Firm, PLC, and for her cause of action against the Defendant, Synthes North America, Inc., d/b/a


Synthes (USA), states and alleges as follows:


       1.       Plaintiff Lori Mehrer ("Mehrer") is a resident of Merrill, Plymouth County, Iowa.


       2.       Defendant Synthes North America, Inc., d/b/a Synthes (USA) ("Synthes") is a


Delaware Corporation, with its principal place of business in Paoli, Chester County,


Pennsylvania.


       3.       Defendant Synthes is a manufacturer of, among other things, implantable medical


screws, including the 4.0 mm Cannulated Screws, short thread (the "Screws"), in various lengths.


       4.       On or about February 7, 201 8, Plaintiff Mehrer underwent surgery on her right


foot at the Dunes Surgical Hospital, located in Dakota Dunes, South Dakota. During said

surgery, three Screws made by Defendant were implanted in the bones of Plaintiff Mehrer' s foot.


One Screw was 26 mm long, another was 34 mm long, and the third was 42 mm long.

       5.       After the surgery, Plaintiff Mehrer followed all recommendations of her doctor,

regarding keeping all pressure off her foot, then moving into a tall surgical shoe, then moving




                                                 1




  Case 5:18-cv-04095-LTS-KEM Document 1-2 Filed 11/29/18 Page 1 of 5
               E-FILED 2018 OCT 15 1:01 PM PLYMOUTH - CLERK OF DISTRICT COURT




into a shorter surgical shoe. Before making each transition, Plaintiff Mehrer met with her doctor,

who did imaging and evaluated the healing of the surgery.


       6.        Sometime between April 19, 2018, and May 29, 2018, the 42mm length Screw


("Defective Screw") that was implanted her Plaintiff Mehrer' s right foot broke into two pieces,


just above the threaded portion of the Defective Screw, causing substantial pain and swelling.


       7.        Plaintiff Mehrer subsequently underwent necessary surgery to remove the

Defective Screw and implant additional screws to repair her foot. The broken tip of the

Defective Screw remains imbedded in the bones of Plaintiff Mehrer' s foot, as it could not be


removed by surgeons.


        8.       As a result of the failure of the Defective Screw, Plaintiff Mehrer sustained


damages for additional medical expenses in a present amount not less than $ 1 03,857. 1 6. It is

anticipated that Plaintiff Mehrer will continue to have future medical expenses as a result of the

failure of the Defective Screw.


        9.       In addition, as a result of the failure of the Defective Screw, Plaintiff Mehrer was


forced to miss work and sustained damages for lost wages in an amount not less than $7,500.00.


        10.      In addition, as a result of the failure of the Defective Screw, Plaintiff Mehrer


sustained damages for pain and suffering and future pain and suffering in an amount to be

determined at trial.


        1 1.     The condition of the Screws remaining substantially unchanged from the time


they were surgically implanted in Plaintiff Mehrer 's foot to the time that it failed and caused the


above damages.




                                                   2




   Case 5:18-cv-04095-LTS-KEM Document 1-2 Filed 11/29/18 Page 2 of 5
                E-FILED 2018 OCT 15 1:01 PM PLYMOUTH - CLERK OF DISTRICT COURT




          12.     Prior to implantation of the Screws, Plaintiff Mehrer did not inspect the Screws

for flaws or defect, nor knew of any reason to believe that such an inspection was necessary.

Plaintiff Mehrer was also without opportunity to inspect the Screws prior to implantation.


          13.     Plaintiff Mehrer did not repair, modify, damage, repackage, or otherwise


physically alter the Screws while they remained implanted in Plaintiff Mehrer 's foot.

          14.     At the time of the failure of the Defective Screw, Plaintiff Mehrer was following

the instructions of her doctor and the Screws were being used in a reasonably anticipated

manner.



                                    COUNT I (Implied Warranty)


          15.     All of the preceding paragraphs are hereby incorporated as through fully set out

herein.


          16.     By selling the Screws for surgical implantation, Defendant impliedly warranted to

Plaintiff Mehrer that the Screws were fit and safe to use for its intended purpose.


          17.     No known disclaimers of implied warranty were made by Defendant prior to sale

of the Screws.


          18.     Defendant breached the implied warranty by selling a product that contained a

defect and prematurely failed while being used for its intended puipose and under reasonable


conditions.

                                     COUNT II (Strict Liability)


          19.     All of the preceding paragraphs are hereby incorporated as through fully set out

herein.


          20.     Defendant knew, or should have known, or should have taken adequate measures

to discovery that the Defective Screw was unreasonably dangerous due to the screw breaking




                                                    3




   Case 5:18-cv-04095-LTS-KEM Document 1-2 Filed 11/29/18 Page 3 of 5
                E-FILED 2018 OCT 15 1:01 PM PLYMOUTH - CLERK OF DISTRICT COURT




because of defective design, production defect(s), and the Defendant's failure to include proper
                                                                                                       IL-'

warnings or instructions that there was a latent defect unlikely to be discovered by Plaintiff.

          21.     By selling the Defective Screw in its defective condition, Defendant impliedly


undertook an assumption of liability for injuries caused by latent defects in the Defective Screw.

                                     COUNTY HI (Negligence-)


          22.     All of the preceding paragraphs are hereby incorporated as through fully set out


herein.


          23.     The subject Defective Screw was manufactured, sold, and distributed by


Defendant in the ordinary course of business.


          24.     The Defective Screw was surgically implanted in a reasonably anticipated


manner, by a skilled physician.


          25.     At all times material herein, Plaintiff Mehrer used the Defective Screw in a


reasonably anticipated manner, and followed the recommendations of her doctor.


          26.     The subsequent failure of the Defective Screw and related pain originated from

and within the Defective Screw.


          27.     The pain and suffering, lost wages, and past and future medical bills of Plaintiff


Mehrer were a direct result of and were proximately caused by the defect within the Defective


 Screw.


          28.     When Defendant placed the Defective Screw into the stream of commerce for


 surgical implantation, the Defective Screw was unreasonably dangerous and/or defective for the


 reasonably anticipated use expected by the patient.




                                                    4




   Case 5:18-cv-04095-LTS-KEM Document 1-2 Filed 11/29/18 Page 4 of 5
                E-FILED 2018 OCT 15 1:01 PM PLYMOUTH - CLERK OF DISTRICT COURT




          29.     As a direct result of Defendant's unreasonably dangerous and defective Screw,

Plaintiff Mehrer suffered great physical pain, and was forced to undergo additional surgery and


incur subsequent medical bills.


          30.     Plaintiff reserves the right to amend its Petition as further causes of action become

apparent in discovery and further reserves the right to bring in other Defendants if necessary.

                                           JURY DEMAND


          31.     All of the preceding paragraphs are hereby incorporated as through fully set out

herein.


          32,     Plaintiff hereby demands that this case be tried to a jury.


          WHEREFORE, Plaintiff respectfully requests judgment against the Defendant in an


amount to be proven at trial for past and future medical bills, lost wages, pain and suffering, the


costs of this action, and such other relief as the Court may find just and equitable.


          DATED this 15th day of October, 2018.

                                                 LORI MEHRER, Plaintiff,


                                         BY:     /s/ William J Hale
                                                 JOEL M. CARNEY, AT0001325
                                                 WILLIAM J. HALE, AT0013065
                                                 Goosmann Law Firm, PLC
                                                  17838 Burke Street, Suite 250
                                                 Omaha, NE 68118
                                                 Phone: (402)280-7648
                                                 Email: CarneyJ@GoosmannLaw.com
                                                         HaleW@GoosmannLaw.com
                                                 Attorneys for Plaintiff




                                                     5




   Case 5:18-cv-04095-LTS-KEM Document 1-2 Filed 11/29/18 Page 5 of 5
